DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-11 and 13-21 stand rejected under Section 112(b).  Claims 3-7 and 14 stand objected to for informalities.  The specification stands objected to.  Claim 12 was previously canceled.
Applicants amended claims 1-11, 13-17, 19, and 20 and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objections: Applicants’ amendments addresses the previously noted objections.  Although the undersigned would prefer to change the “easy to swell” language of paragraphs 87 and 126, the language will remain unchanged.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-8 and 11 are objected to because of the following informalities:  
Claim 1, line 9: Change “spacer” to “spacers”.
Claim 2, line 3: Change “comprise” to “comprising”.
Claim 2, line 6: Change “plurality kinds” to “plurality of kinds”.
Claim 4, line 2: Change the line to “according to claim 1, wherein the plurality of spacers comprise a plurality of kinds of spacers, different kinds of spacers comprising different kinds of nanoparticles, different kinds of nanoparticles comprising”.
Claim 11, lines 2-3: Change the lines to “a viscosity of the adhesive material used to form the spacers is 10000 – 100000 Pa·s.”
Appropriate correction is required.

Reasons for Allowance
Claims 9, 10, and 13-21 are allowed. 
Claims 1-8 and 11 would be allowable if the informalities were addressed.
During search, the Office identified Cui, U.S. Pat. Pub. No. 2018/0248153, Figure 5, as pertinent to the examination.  Cui Figure 5 is a modification of Cui Figure 3, which discloses the use of a “moisture/oxygen quenching layer (MOQL)” 4031 at the periphery of the OLED device and on top of cathode (302) between the organic layers (301).  Cui Figure 5 appears to show spacers in these locations.  Cui describes MOQL 4031 as having “alkali metals (such as, Li, Na, K, Ru, and Cs), alkaline earth metals (such as, Mg, Ca, and B), or alloys of the above two.”  Cui specification ¶ 39.  However, Cui is 
The Office also identified other references, such as Shin, U.S. Pat. Pub. No. 2015/0372254, Figure 2, which use moisture absorbent particles (160) in an adhesive (150) at a periphery of the device.  Shin specification ¶¶ 41-46.  However, Shin is silent as to whether it may appropriately be used between pixel units.  Considering that this is the invention, the Office declined to combine Shin with Cui because of the absence for a reasoned basis for combination.
The Office identified various other references, cited with the previous Office Action or with this Office Action, but none provided a reasoned basis for making a combination or modification of Cui.  For these reasons, claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of spacers comprise at least one kind of spacers, each kind of spacer[s] comprises an adhesive material and one kind of nanoparticles doped in the adhesive material”, in combination with the remaining limitations of the claim.
With regard to claims 2-8: The claims have been found allowable due to their dependency from claim 1 above.

With regard to claims 10, 11, and 13-21: The claims have been found allowable due to their dependency from claim 9 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897